Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/04/2022 is acknowledged. The traversal is on the ground(s) that the Examiner fails to describe how the structural feature of a product (i.e., a spray ring) could be made by 3d printing. Further, the Examiner fails to show how the product could be made by the process of the injection molding. This is not found persuasive because Group I drawn to a method for forming the spray ring and Group II drawn to a product of the spray ring. It is convenient to apply 3d printing without investing cost tooling to fabricate a three-dimensional product having internal channels such as the claimed spray ring. The claimed method through injection molding can make a materially different product such as a plastic bucket. The claimed method and product belong to different classifications. A full search has to be conducted in different territories and will create extra search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN111342586, English translation provided) in view of Nakamori et al. (US 2011/0181136).
Regarding claim 1, Wang discloses that, as illustrated in Figs. 4, 8-9, a method of manufacture, comprising:
forming, via injection molding (page 4, line 11 (the cooling device 120 may be a plastic part)), a unitary electric motor spray ring (Fig. 4 or 8-9, item 120 (a spray ring (page 4, line 10))) including a plurality of holes (as shown in Fig. 4) joined to a plurality of nozzle orifices (as shown in Fig. 4).   
However, Wang does not explicitly disclose a plurality of axial grooves joined to the plurality of nozzle orifices. In the same field of endeavor, cooling structure of stator, Nakamori discloses that, as illustrated in Figs. 10-11, the cooling medium supplied to the coil end portion 11 (through cooling medium discharge openings 25 (i.e., the plurality of nozzle orifices) formed in the storage space forming member 4 (i.e., the spray ring)) cools the coil end portion 11 by heat exchange with the coil end portion 11 ([0057], lines 5-8 from bottom). Nakamori discloses that, in the present embodiment, the storage space forming member 4 is made of an insulating material (e.g., a resin) ([0061], lines 1-2). Nakamori discloses that, as illustrated in Fig. 4, in the present embodiment, in order to reliably supply the cooling medium to each of the cooling medium discharge opening 25, groove-like axial recessed portions 26 are formed at all of the circumferential positions of the cooling medium discharge openings 25 in the upper surface of the storage space forming member 4 ([0066], lines 1-5).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Nakamori to provide a plurality of axial grooves joined to the plurality of nozzle orifices. Doing so would be possible to provide the reliable cooling medium to the cooling spray ring, as recognized by Nakamori ([0066]).
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang et al. (CN111342586, English translation provided) and Nakamori et al. (US 2011/0181136) as applied to claim 1 above, further in view of Crain et al. (US 5,881,909) and Lambka et al. (US 2010/0320851).
Regarding claims 2-4, the combination does not disclose a molding tool for fabricating the cooling spray ring. In the same field of endeavor, molding (a circular part (e.g., basket 2 (col. 2, line 44))), Crain discloses that, as illustrated in Figs. 2-5, 
seating a first mold section (Fig. 3, items 70, 90, 93 (a core block support 70 (col. 3, lines 30-31); a mold core 90 (col. 3, lines 34-35); a core insert 93 (mold core 90 includes a core insert 93 (col. 3, line 36)))) against a mold base (Figs. 3-5, items 64 and 67 (a mounting plate 64 to which a plurality of support rails 67 are secured (col. 3, lines 29-30))), where the first mold section includes an annular surface shaped to mold an inner circumferential surface of the circular basket (as shown in Fig. 4 (item 2));
seating a second mold section (Fig. 4, items 102 and 105 (a cavity cover member 102 which has secured thereto a cover insert 105 (col. 3, lines 41-42))) against the first mold section, where the second mold section includes a planar surface shaped to mold an end surface of the circular basket (e.g., a circular mounting flat 23 (col. 2, lines 56-58)) (as shown in Figs. 2-3); and 
seating a plurality of slides (Figs. 3-5, item 99 (a plurality of cavity sidewall members (col. 3, lines 38-39))) within a plurality of counterpart recesses (i.e., the upper portion of core support block 70 includes a base surface 78, a lower plateau 80, an intermediate plateau 83 and an upper plateau 86 (col. 3, lines 32-34)) of the first mold section, where each slide of the plurality of slides includes a respective arcuate surface (as shown in Fig. 5) shaped to mold an axial outer surface of the circular basket (as shown in Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Crain to provide a molding tool for fabricating the cooling spray ring because applying a known injection molding technique to a known product yielding predictable results. Doing so would be possible to form a plastic circular article with holes in the base and annular sidewall without forming undesirable knit lines, as recognized by Crain (col. 1, lines 17-37).
Regarding claim 5, the combination does not disclose a drain channel of the electronic motor spray ring. In the same field of endeavor, cooling spray ring, Lambka discloses that, as illustrated in Figs. 6, 6A and 6B, first end cap 50’ (i.e., the cooling spray ring) includes entry port 60’ and drain port 42’ ([0050], lines 1-3).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Lambka to provide a drain channel of the electronic motor spray ring. Doing so would be possible to provide that the heated oil may exit motor 10’ from either drain port 42’ of first end cap 50’ or drain port 42” of second end cap 50”, as recognized by Lambka ([0052]).
Further, Crain discloses that a drain channel insert (Fig. 4, items 191 and 193 (core pins 191 include beveled tips 193 (col. 4, lines 61-63))) within a drain channel slide (Fig. 4, item 99) of the plurality of slides, where the drain channel insert protrudes from the drain channel slide and is shaped to mold a drain channel (Fig. 1, items 44, 47 and 50 (col. 3, lines 5-26)) of the circular plastic basket.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Crain to provide a molding tool for fabricating the cooling spray ring having a drain channel because applying a known injection molding technique to a known product yielding predictable results. Doing so would be possible to form a plastic circular article with holes in the base and annular sidewall without forming undesirable knit lines, as recognized by Crain (col. 1, lines 17-37).
Regarding claims 6-7, the combination does not explicitly disclose comprising positioning a plurality pins extending from the mold base through the first mold section. Crain discloses that:
seating the first mold section against the mold base further comprises positioning a plurality of pins (Fig. 4, item 127 (to abut respective pins (col. 5, line 24))) extending from the mold base through the first mold section, where the plurality of pins is shaped to mold the plurality of holes (Fig. 2, item 34 (a plurality of drain holes (col. 3, lines 2))), wherein the plurality of pins is shaped to mold a plurality of hole guide surfaces jointed to the plurality of holes.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Crain to provide a molding tool including a plurality of pins for fabricating a plurality of nozzle orifices having respective nozzle guide surfaces jointed to the plurality of nozzle orifices of the plastic cooling spray ring because applying a known injection molding technique to a known product yielding predictable results. Doing so would be possible to form a plastic circular article with holes in the base and annular sidewall without forming undesirable knit lines, as recognized by Crain (col. 1, lines 17-37).
  Claims 8-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang et al. (CN111342586, English translation provided), further in view of Crain et al. (US 5,881,909).
Regarding claims 8, 15, 16, Wang discloses, as illustrated in Figs. 3, 8-9, a cooling spray ring (Fig. 4 or 8-9, item 120 (a spray ring (page 4, line 10))) fabricated by injection molding (page 4, line 11 (the cooling device 120 may be a plastic part)). However, Wang does not disclose a molding tool for fabricating the cooling spray ring. In the same field of endeavor, molding (a circular part (e.g., basket 2 (col. 2, line 44))), Crain discloses that, as illustrated in Figs. 2-5, 
sealing a first mold section (Fig. 3, items 70, 90, 93 (a core block support 70 (col. 3, lines 30-31); a mold core 90 (col. 3, lines 34-35); a core insert 93 (mold core 90 includes a core insert 93 (col. 3, line 36)))) against a base (Figs. 3-5, items 64 and 67 (a mounting plate 64 to which a plurality of support rails 67 are secured (col. 3, lines 29-30))), where the first mold section includes an annular surface shaped to mold an inner circumferential surface of the circular basket (as shown in Fig. 4 (item 2));
sealing a second mold section (Fig. 4, items 102 and 105 (a cavity cover member 102 which has secured thereto a cover insert 105 (col. 3, lines 41-42))) against the first mold section; and 
injecting a material (i.e., injection tube 110 includes an injection passage 113 which terminates in a nozzle 116 for introducing a flow of plastic material (col. 3, lines 47-49)) into a cavity (i.e., for introducing a flow of plastic material within the spaces between mold core 90 and both cavity cover member 102 and cavity sidewall members 99 (col. 3, lines 48-51)), formed between the first mold section and second mold section, against a plurality of pins (i.e., a plurality of pins 127 (col. 3, line 58)) extending from the base into the cavity (as shown in Fig. 4) (As shown in Fig. 4, each pin of the plurality of pins extends in a normal direction of the base and each pin of the plurality of pins extends parallel with each other pin of the plurality of pins (related to claims 15, 16)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Crain to provide a molding tool for fabricating the cooling spray ring because applying a known injection molding technique to a known product yielding predictable results. Doing so would be possible to form a plastic circular article with holes in the base and annular sidewall without forming undesirable knit lines, as recognized by Crain (col. 1, lines 17-37).
Regarding claim 9, Wang does not disclose a molding tool for fabricating the cooling spray ring. Crain discloses that, sealing the first mold section against the base includes moving a first planner surface of the first mold section into engagement with a second planner surface of the base along an assembly axis normal to the first planar surface and the second planar surface (as shown in Fig. 4).  
In re Lindberg, 194 F.2d 732,93 USPQ 23 (CCPA 1952) The fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. 

Crain discloses the claimed invention except for moving a first planar surface to the first mold section into engagement with a second planar surface of the base.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to Crain, since it has been held that making an old device portable or movable without producing any new or unexpected results involves only routine skill in the art. One would have been motivated to move the first mold section to the base mold in order to achieve a compact design.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Crain to provide a molding tool for fabricating the cooling spray ring because applying a known injection molding technique to a known product yielding predictable results. Doing so would be possible to form a plastic circular article with holes in the base and annular sidewall without forming undesirable knit lines, as recognized by Crain (col. 1, lines 17-37).
Regarding claim 10, Wang does not disclose a molding tool for fabricating the cooling spray ring. Crain discloses that, the method further comprising unsealing the base from the first mold section and removing the plurality of pins from the cavity by moving the first mold section away from the base along the assembly axis (as shown in Fig. 4).  
 In re Lindberg, 194 F.2d 732,93 USPQ 23 (CCPA 1952) The fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. 

Crain discloses the claimed invention except for removing the plurality pins from the cavity by moving the first mold section away from the base along the assembly axis.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to Crain, since it has been held that making an old device portable or movable without producing any new or unexpected results involves only routine skill in the art. One would have been motivated to remove the plurality of pins from the cavity by moving the first mold section away from the base along the assembly axis in order to achieve a compact design.
Regarding claim 11, Wang does not disclose a molding tool for fabricating the cooling spray ring. Crain discloses that:    
seating a plurality of slides (Figs. 3-5, item 99 (a plurality of cavity sidewall members (col. 3, lines 38-39))) within a plurality of counterpart recesses (i.e., the upper portion of core support block 70 includes a base surface 78, a lower plateau 80, an intermediate plateau 83 and an upper plateau 86 (col. 3, lines 32-34)) of the first mold section.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Crain to provide a molding tool for fabricating the cooling spray ring because applying a known injection molding technique to a known product yielding predictable results. Doing so would be possible to form a plastic circular article with holes in the base and annular sidewall without forming undesirable knit lines, as recognized by Crain (col. 1, lines 17-37).
Regarding claim 12, Wang does not disclose a molding tool for fabricating the cooling spray ring. Crain discloses that:    
sealing the second mold section against the first mold section (as shown in Fig. 3), sliding each slide of the plurality of slides in a radial direction of the cavity (i.e., angled bores 181 (as shown in Fig. 3) extending through cavity sidewall members 99 (i.e., slides) within which are received guide rods 184 secured to core support block 70 at 186. … . cavity sidewall members 99 will also be lifted and will be forced to shift laterally (or radially) outwardly due to the presence of guide rods 184 in angled bores 181 (col. 4, lines 50-57)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Crain to provide a molding tool for fabricating the cooling spray ring because applying a known injection molding technique to a known product yielding predictable results. Doing so would be possible to form a plastic circular article with holes in the base and annular sidewall without forming undesirable knit lines, as recognized by Crain (col. 1, lines 17-37).
Regarding claim 14, Wang discloses, as illustrated in Figs. 3, 8-9, a cooling spray ring (Fig. 4 or 8-9, item 120 (a spray ring (page 4, line 10))) fabricated by injection molding (page 4, line 11 (the cooling device 120 may be a plastic part (i.e., a thermoplastic polymer))).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang et al. (CN111342586, English translation provided) and Crain (US 5,881,909) as applied to claim 11 above, further in view of Lambka et al. (US 2010/0320851).
Regarding claim 13, Wang in the combination does not disclose a drain channel of the electronic motor spray ring. In the same field of endeavor, cooling spray ring, Lambka discloses that, as illustrated in Figs. 6, 6A and 6B, first end cap 50’ (i.e., the cooling spray ring) includes entry port 60’ and drain port 42’ ([0050], lines 1-3).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Lambka to provide a drain channel of the electronic motor spray ring. Doing so would be possible to provide that the heated oil may exit motor 10’ from either drain port 42’ of first end cap 50’ or drain port 42” of second end cap 50”, as recognized by Lambka ([0052]).
Further, Crain discloses that a drain channel insert (Fig. 4, items 191 and 193 (core pins 191 include beveled tips 193 (col. 4, lines 61-63))) within a drain channel slide (Fig. 4, item 99) of the plurality of slides, where the drain channel insert protrudes from the drain channel slide and is shaped to mold a drain channel (Fig. 1, items 44, 47 and 50 (col. 3, lines 5-26)) of the circular plastic basket.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Crain to provide a molding tool for fabricating the cooling spray ring having a drain channel because applying a known injection molding technique to a known product yielding predictable results. Doing so would be possible to form a plastic circular article with holes in the base and annular sidewall without forming undesirable knit lines, as recognized by Crain (col. 1, lines 17-37).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741